Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 9 of June 2022.
Claims 1, 6, 9, and 16 have been amended.
Claims 1-20 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the invention is similar Example 37 of the 2019 PEG and amendments to the independent claims places the invention in condition for allowance due to the fact that the claimed system and method are able to build an optimal team by rearranging the candidates so that the second candidate compliments the first candidate that has already been chosen.  Examiner respectfully disagrees.  Example 37 recites "additional elements beyond the recited abstract idea" that are specifically directed to/recites an improvement in computers by addressing a problem specifically arising in computers, these claims recite no similar improvement in computers addressing a problem arising in computers. Here, other than the recitation of "central server," "user terminals", "input devices", “GPS device”, “memory”, and “processor” the features of the claims are abstract elements that are directed to and recite certain methods of organizing human activity by managing personal human behavior and communications of people communicating and mathematical concepts and thus, the claims recite limitations that are directed to the enumerated groupings of abstract idea.  Further, the claimed additional elements cited above are additional elements that amount to nothing more than applying the abstract idea with a computer, which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more than an abstract idea. These claims are not directed to nor recite an improvement in computers or other technology simply by reciting the aforementioned additional elements, but rather, these additional elements merely invoke generic computer components as a tool to implement the recited abstract idea (MPEP 2106.05(a)), which is not sufficient to integrate an abstract idea into a practical applicant or amount to significantly more than an abstract idea. MPEP 2106.5(f).

35 USC § 103
Applicant asserts that none of the cited prior art references teach or suggest at least to "cause rearrangement of the plurality of optimal candidates displayed on the first user terminal based on the first candidate selected by the first user to enable the first user to select a second candidate among the plurality of optimal candidates." None of the cited references are directed to systems for building an optimal team of multiple members, let alone by rearranging a plurality of candidates based on a selection of a first team member.  Examiner respectfully disagrees.  Examiner notes that claim 16 discloses “optimal team of professional resources providers” which is interpreted by the examiner as being anything related to a professional resource such as an applicant, a platform (i.e. website or application), a computer and/or device, and etc. and therefore broader than a member.  Further, examiner points to O’Malley which disclose several modules comprising systems and methods for tracking, measuring, and improving applicants, candidates, recruits, experts and any resources, qualifications, and feedback and further discloses in ¶337, 343-345 examples/details of how the systems and methods can be used during an NFL draft where it re-arranges the list after each round and/or each pick based on the preferences of a team.
Applicant asserts that none of the cited prior art references teach or suggest at least "accessing, by the central server, at least one of a GPS device, a digital calendar, or a time entry program for one or more candidate of the group of candidates" and "determining at least one user input value based on at least one user input retrieved from the at least one of the GPS device, the digital calendar, or the time entry program".  Examiner respectfully disagrees.  ¶81 of the applicant’s specification discloses “the central database 12 can confirm a candidate's location using the GPS device 50 and/or a user input value calculated from data from the GPS device 50”, therefore it uses the GPS location of a device for geolocation which is precisely what O’Malley ¶383 discloses “account manager, and/or from a particular JOINS 70 users, and could also factor in the time of day, GPS coordinates, location tracking, triangulation” and is seen in further detail below under the USC 103 Rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…configured to be controlled by a first user…including…configured to accept at least one matter input regarding a matter to be staffed for the first user; …configured to be controlled by a second user…including…configured to accept at least one user input from the second user; …(i) compile a group of candidates for staffing matters, the at least one user input relating to a candidate of the group of candidates; (ii) determine at least one matter input value based on the at least one matter input; (iii) determine at least one user input value based on the at least one user input; (iv) cause creation of a plurality of optimal candidates from the group of candidates for the matter to be staffed based on at least one calculation using the at least one matter input value and the at least one user input value; (v) determine an arrangement of the plurality of optimal candidates based on the at least one calculation using the at least one matter input value and the at least one user input value; (vi) cause the plurality of optimal candidates to be displayed on the first user terminal according to the arrangement to enable the first user to select a first candidate among the plurality of optimal candidates; and (v) cause a-rearrangement of the plurality of optimal candidates displayed on the first user terminal based on the first candidate selected by the first user to enable the first user to select a second candidate among the plurality of optimal candidates”.  Accordingly, the claim recites an abstract idea. Claim 9 additionally recites “accessing…or one or more candidate of the group of candidates; determining at least one user input value based on at least one user retrieved from…”. Remainder of Claim 9 and the entirety of claim 16 recite similar limitations as Claim 1 and as disclosed, it recites an abstract idea.
More specifically, claims 1, 9, and 16 are directed to “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as accepting inputs from users, creating a list of optimal candidates based on data (information), select a candidate for a position/matter, receiving a request to staff a matter from a user, and creating a second list of optimal candidates, and  staffing a second candidate and “Mathematical Concepts”, specifically “mathematical calculations” such as determining an input value based on the input, determining a user input value based on the user input, and recalculating the matter input regarding the first candidate  as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-8, 10-15, and 17-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 16 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1, 9, and 16 recite additional elements “a first user terminal”, “a first user input device”, “a second user terminal”, “a second user input device”, “a central server” configured to communicate with the “terminals”, “the central server” including “a processor” and “a memory”, “the processor” configured to execute instructions stored on “the memory” to cause “the central server”, “GPD device”, “digital calendar”, and “time entry program”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.  Further, the remaining additional elements directed to compiling a group of candidates (i.e. data gathering), displaying the plurality of optimal candidates so the user can select one candidate reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. Further, claims 1, 9, and 16 do not recite any additional elements beyond the abstract idea.
With respect to step 2B, examiner notes that claim 16 does not recite any additional elements, and claims 1, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a first user terminal”, “a first user input device”, “a second user terminal”, “a second user input device”, “a central server” configured to communicate with the “terminals”, “the central server” including “a processor” and “a memory”, “the processor” configured to execute instructions stored on “the memory” to cause “the central server”, “GPD device”, “digital calendar”, and “time entry program”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶36-37 “Each of the plurality of user terminals 14 can be, for example, a cellular phone, tablet, personal computer, or other electronic device. Here, the plurality of user terminals 14 includes a first user terminal 14a, a second user terminal 14b, and an nth user terminal 14n. Each user terminal 14 can be controlled by a distinct user U1, U2...Un (e.g., a first user Ut controls the first user terminal 14a, a second user U2 controls the second user terminal 14b, and an nth user Un controls the nth user terminal 14n). The user Ut, U2...Un. The user terminals 14 can communicate with the central server 12 via various communication protocols, for example, via an Internet Protocol Suite or TCP/IP supporting HTTP. The network 16 can comprise a public network (e.g., the Internet, World Wide Web, etc.), a private network (e.g., local area network (LAN), etc.), and/or combinations thereof (e.g., a virtual private network, LAN connected to the Internet, etc.). The central server 12 can comprise one or more server computers, database servers and/or other types of computing devices, particularly in connection with, for example, the implementation of websites and/or enterprise software”. Further, additional elements to compile a group of candidates (i.e. data gathering), display the plurality of optimal candidates so the user can select one candidate do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 9, and 16 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 9, and 16 do not recite any additional elements beyond the abstract idea.
Dependent claims 4 and 12 recite additional element “database”. This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶36-37 associated with the specification as disclosed above.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are directed to an abstract idea. 
Claims 2-3, 5-8, 10-11, 13-15, and 17-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102 as being anticipated by US 20180157995 to O’Malley (hereinafter referred to as “O’Malley”)
(A)	As per Claims 1, 9, and 16:  
O’Malley specifically teaches the following:
a first user terminal configured to be controlled by a first user, the first user terminal including a first user input device configured to accept at least one matter input regarding a matter to be staffed for the first user; a second user terminal configured to be controlled by a second user, the second user terminal including a second user input device configured to accept at least one user input from the second user; (O’Malley ¶119-120, 235 the Contractor and Applicant Seekers, Testers, Investors, and Networking Groups (CASTING) Accounts, the Job, Opportunity, Interview, and Network Seeker(s) JOINS Accounts, and users can connect to Campaigns, such as a Publicly Available Campaign (PAC), that was generated by the Hiring, Interviewing, and Recruiting Exchange Software (HIRES) and published and/or pushed out to such sources as websites. For instances, the JOINS can connect to the HIRES system located within a particular Node or Entity with Employee Demand (NEED) site, using his/her computer (i.e. first user terminal) as a transceiver (or communication device). The JOINS users include, but are not limited to the following participants (i.e. first or second user), members (i.e. first or second user), roles (i.e. matter input), and/or user types: a “Potential Applicant”, an “Invitee”, an “OPINER”, a “Peer”, an “Expert”, an “Applicant”, a “Turk”, a “Candidate”, a “CHOP”, and a “CATCH”.  FIG. 12 is block diagram of an embodiment depicting an instance of the relationship between the different elements and modules within. Starting with the H.I.R.E.S. 102 Hiring, Interviewing, and Recruiting Exchange Software system, a user can create, modify and/or review All Campaigns (103) depicted with a delineation 650. Within All Campaigns the user can navigate to and enter a Specific Campaign (e.g. PAC 104) depicted with a delineation 652).
a central server configured to communicate with the first user terminal and the second user terminal, the central server including a processor and a memory, the processor configured to execute instructions stored on the memory to cause the central server to; (O’Malley ¶85-87 the program instructions may be those designed for the purposes of the present invention. The information retrieval client-server network includes a client system and a search system. The client system, using Uniform Resource Locators (URL), accesses web servers through, in one embodiment, over a local area network (LAN), wireless area network (WAN), or an internet service provider (ISP).  The client system typically includes one or more processors, memories and input/output devices. Typically the client also includes a mouse, touch screen, keyboard, or other technological improvements therein, to effectuate a selection by the user).
(i) compile a group of candidates for staffing matters, the at least one user input relating to a candidate of the group of candidates; (O’Malley ¶136 each NEED 82 and/or NEED MGR can set its/his/her own stages and rules within each PAC/PIN for what specifically and measurably moves the Applicant 72 into the Candidate 73 pool (i.e. group of candidates)). 
(ii) determine at least one matter input value based on the at least one matter input; (O’Malley ¶322 for facial features with a color value, the color value can go well beyond, say simply listing color terms such as blond, brown, black, red, for hair, to include actual Pantone values or HSB (Hue, Saturation, and Brightness) and for what percentage of the hair is that value. For example, a brown hair value could be expressed as the majority, say 80% of the hair is estimated to be within a range that is plus/minus 5% of a particular HSB value, broken out as Hue =30%, Saturation =70%, Brightness 46%).
(iii) determine at least one user input value based on the at least one user input; (O’Malley ¶329 all or some dimensions can be collected from the actual Applicant's facial features using measuring tools and entered as data, such as from the Applicant and/or from another source, and/or verified by another source, say the specific and qualified CASTING account of the “Verification(s)/Tools and/or Background Check(s)” 93 CASTING Account where, say data for a particular facial feature was measured and entered) verses relying on computational interpretations strictly from the images and/or a series of images).
(iv) cause creation of a plurality of optimal candidates from the group of candidates for the matter to be staffed based on at least one calculation using the at least one matter input value and the at least one user input value; (O’Malley ¶297, 336 the MATCH can be setup and utilized for a variety of isolation purposes, such as isolating Candidates from a pool of users and/or Applicants in a user database for a particular function, purpose, project, event, and/or job. Whereby a DREAM MGR, who is an Account user and manager with the proper role and permissions, can display and views the list of MATCH Candidates to further indicate a plurality of specific features determined and indicate what is specifically acceptable and unacceptable, to what degree, along with establishing points and demerit values associated per specific feature and degree to create a DREAM Candidate profile range).
(v) determine an arrangement of the plurality of optimal candidates based on the at least one calculation using the at least one matter input value and the at least one user input value; (O’Malley ¶352 a “Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective measurements and results. For example, a particular Job Criteria ID, say one for a particular software skill which may prove to be far more effective at attracting applicants who are best suited for a particular Job Opening when relatively compared to other Job Criteria IDs over time and thus more weight could be applied towards that particular Job Criteria ID for that particular software skill).
(vi) cause the plurality of optimal candidates to be displayed on the first user terminal according to the arrangement to enable the first user to select a first candidate among the plurality of optimal candidates; (O’Malley ¶335-338 the MATCH MGR inputs acceptable features to create a Candidate MATCH profile range, where the Candidate MATCH profile range of acceptable features generates and displays a list of MATCH Candidates from the plurality of images in the content database.  A CATCH-M MGR 59 can view the list of prioritized CATCH Candidates and select the top CATCH from the list or another CATCH from the list of prioritized CATCH Candidates to become the CATCH).
(v) cause a rearrangement of the plurality of optimal candidates displayed on the first user terminal based on the first candidate selected by the first user to enable the first user to select a second candidate among the plurality of optimal candidates; (O’Malley ¶337, 343-345, 350 the system also factor in such things, as the team's present need at a particular team position, as was, say previously agreed upon by all the CATCH-M Mgrs 59 and as is adjusted (i.e. rearranged), say either round by round and/or pick by pick, based upon earlier draft picks taken by the CATCH-M Mgrs 59 team where pick that may have filled or partially filled the what as pending need, and based upon the number of quality potential players still remaining for the draft, including those taken by other NFL teams in relation to the total pool of perceived and/or pre-applied player value scores, as determined, say collective in advance by the CATCH-M Mgrs 59 and/or other NEED MGRs, and could be based upon college statistics similar to those mentioned above for NFL players).
Claim 9 recites similar limitations as claim 1, yet it includes the following additional limitation also rejected by O’Malley.
accessing, by the central server, at least one of a GPS device, a digital calendar, or a time entry program for one or more candidate of the group of candidates; determining at least one user input value based on at least one user retrieved from the at least one of the GPS device, the digital calendar, or the time entry program; (O’Malley ¶377,383 A “CASTING User's Screen View of HIRES Home Page” 551 appears based either on a particular URL assigned to CASTING accounts, based on such things as a CASTING user ID and/or segmentation rules, a cookie ID, a session ID and/or any other known information about the user and/or the transceiver communicating with the HIRES 102 system, such as a GPS location; triangulation, X, Y, Z coordinate system, and/or IP address. A “login” 552 function allows the user to login to the HIRES 102 system to obtain the privileges assigned to his/her particular role and permission settings. Account manager, and/or from a particular JOINS 70 users, and could also factor in the time of day, GPS coordinates, location tracking, triangulation, and/or some combination of these methods and/or with Campaign rules and conditions, such as whether there is a relative urgency to fill a particular PAC 104 by a particular moment in time, by a particular Candidate 73 with a particular MATCH 120 for a particular NEED 82 or not).
O’Malley teaches a method in the Abstract.

(B)	As per Claims 2 and 10:  
O’Malley specifically teaches the following:
wherein the at least one matter input value is calculated based on a weight applied to the at least one matter input; (O’Malley ¶299-301 the education-source-value's algorithm can be adjusted to meet an overall goal, such as to give weighted preferences and reward to those who attending more challenging schools, programs, classes, and the like and subtract points from those who did not; to reward those who had/have better grades; to reward those who are working in the field of his/her degree; and the like).

(C)	As per Claim 4:  
O’Malley specifically teaches the following:
	wherein the central server includes or is operatively connected to a database, and wherein the calculation further includes use of historical data regarding the second user; (O’Malley ¶88, 117 Servers include databases, which may be implemented in a single storage device or in a plurality of storage devices located in a single location or distributed across multiple locations. The databases are accessible to the servers and clients, within the client-server network 2.  The TIMES Mgr 52 can use the system to compare each of these goals and elements against previous Campaigns 103 for the same company, similar companies, similar Campaigns for similar positions, similar requirements, and the like, to see in quantifiable and measurable terms how realistic each setup goal is when compared to historical data for similar situations and the like).

 (D)	As per Claim 5:  
O’Malley specifically teaches the following:
wherein at least one of: (i) the at least one matter input value is calculated by the first user terminal; or (ii) the at least one user input is calculated by the second user terminal; (O’Malley 328 Consequently, the system should/could make mathematical calculations and adjustment to best account for such discrepancies and/or based upon input from the MATCH MGR, other NEED MGRs, and/or input from the Applicant, Peers, and/or Experts).

(E)	As per Claim 6:  
O’Malley specifically teaches the following:
wherein upon selection of a first candidate of the plurality of optimal candidates, the central server is configured to recalculate the at least one matter input value to cause the rearrangement of the plurality of optimal candidates; (O’Malley ¶335-338, 343-345the MATCH MGR inputs acceptable features to create a Candidate MATCH profile range, where the Candidate MATCH profile range of acceptable features generates and displays a list of MATCH Candidates from the plurality of images in the content database.  A CATCH-M MGR 59 can view the list of prioritized CATCH Candidates and select the top CATCH from the list or another CATCH from the list of prioritized CATCH Candidates to become the CATCH. The system also factor in such things, as the team's present need at a particular team position, as was, say previously agreed upon by all the CATCH-M Mgrs 59 and as is adjusted (i.e. rearranged), say either round by round and/or pick by pick, based upon earlier draft picks taken by the CATCH-M Mgrs 59 team where pick that may have filled or partially filled the what as pending need, and based upon the number of quality potential players still remaining for the draft, including those taken by other NFL teams in relation to the total pool of perceived and/or pre-applied player value scores, as determined, say collective in advance by the CATCH-M Mgrs 59 and/or other NEED MGRs, and could be based upon college statistics similar to those mentioned above for NFL players).

(F)	As per Claims 7, 14, and 19:  
O’Malley specifically teaches the following:
wherein the at least one matter input value includes a first matter input value and a second matter input value, the first matter input value weighed more heavily than the second matter input value during the calculation; (O’Malley 349 A NEED MGR, such as the CHOP-M MGR 58 can view the list of prioritized DREAM Candidates and can adjust the points, any thresholds, and any weighting to regenerate a prioritize list of CATCH Candidates whereby Candidates under a certain threshold of points are no longer in the consideration to become a CATCH and those above the threshold are considered to be within a Candidate CATCH profile range for such things as a distance between cities, where it may not be realistic to travel that distance). 

(G)	As per Claims 8 and 15:  
O’Malley specifically teaches the following:
	wherein the at least one user input value includes a first user input value and a second user input value, and wherein the calculation results in the first user input value being weighed more heavily than the second user input value in causing creation of the plurality of optimal candidates; (O’Malley ¶269 a “Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective measurements and results. For example, a particular Job Post ID may be far more effective at attracting applicants at a particular time of day when relatively compared to other times of day and thus more weight could be applied towards placing the Campaign 103 at the favorable time slot in, say locations, such as websites, applications, advertising platforms, mobile platforms, and/or the like that allow for temporal type targeting).  

(H)	As per Claim 12:  
O’Malley specifically teaches the following:
which includes accessing historical data stored in a database and including the historical data in the calculation using the at least one matter input and the at least one user input; (O’Malley ¶88, 117 servers include databases, which may be implemented in a single storage device or in a plurality of storage devices located in a single location or distributed across multiple locations. The databases are accessible to the servers and clients, within the client-server network 2.  The TIMES Mgr 52 can use the system to compare each of these goals and elements against previous Campaigns 103 for the same company, similar companies, similar Campaigns for similar positions, similar requirements, and the like, to see in quantifiable and measurable terms how realistic each setup goal is when compared to historical data for similar situations and the like).

(I)	As per Claim 13:  
O’Malley specifically teaches the following:
which includes recalculating the at least one matter input value upon selection of a first candidate, and causing a second plurality of optimal candidates to be displayed on the first user terminal to enable a second selection among the second plurality of optimal candidates; (O’Malley  331-334 in addition, the system can create a plurality of Applicant who did not meet the MATCH MGR the list of MATCH Candidates, but are relatively close, but for, say a feature or an item that is unknown, such as the Applicant's dress size or shoe size, where the system can send out a notification, say in an email or SMS to the Applicant to fill in the missing information. In other situations, the MATCH MGR may choose to make an exception adjustment for a particular Applicant, and/or thus expand the Candidate MATCH profile range just mathematically enough to include this particular Applicant, along with a generated list regarding how many more Applicants would also now become Candidates with this particular exception adjustment).

(J)	As per Claim 18:  
O’Malley specifically teaches the following:
which includes receiving a second matter input from the user after staffing the first candidate, and using the second matter input during recalculation of the at least one matter input value.  (O’Malley 270-271 The HIRES 102 measures a Campaign's success and this data can also be incorporated into the selection of a future Campaigns 103 for similar Job Postings. A Campaign's relative success in attracting a large pool of potential Applicants, Applicants who Inquire, Applicants who qualify as Candidates and Candidates who the NEED makes an offer to, can also be measured and incorporated in the selection of future Campaign(s) 103 and Campaign 103 elements by the PAM-MGRs 50).

(K)	As per Claim 20:  
O’Malley specifically teaches the following:
which further includes weighing the second matter input value more heavily than the first matter input value during the recalculation.  (O’Malley 349 A NEED MGR, such as the CHOP-M MGR 58 can view the list of prioritized DREAM Candidates and can adjust the points, any thresholds, and any weighting to regenerate a prioritize list of CATCH Candidates whereby Candidates under a certain threshold of points are no longer in the consideration to become a CATCH and those above the threshold are considered to be within a Candidate CATCH profile range for such things as a distance between cities, where it may not be realistic to travel that distance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180157995 to O’Malley (hereinafter referred to as “O’Malley”) in view of US 20200202282 to Chennupati et al. (hereinafter referred to as “Chennupati”).

(A)	As per Claims 3 and 11:  
	Although O’Malley teaches systems, methods and articles of manufacture which define and/or locate a resource, created either by predefining the criteria required for or by the resource, and/or allowing other elements to judge the resource it doesn’t expressly disclose calculating a matter input value based on percentage of time available over a period of time, however Chennupati teaches: 
	wherein the at least one matter input value is calculated using a percentage of time available over a specified period; (Chennupati ¶5 obtaining past workloads per past time intervals; calculating, for each future time interval of a set of future time intervals, a workforce requirement based on the past workloads; obtaining, for each worker of a group of workers, an availability to work at the future time intervals; calculating availability points for each of the future time intervals, based on the workforce requirement and the availability of each worker of the group of workers; presenting the availability points per the future time intervals to each of the workers; and obtaining the desired time intervals from the workers).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified O’Malley’s H.I.R.E.S. so a user can create, modify and/or review All Campaigns (103) depicted with a delineation 650 and obtain past workloads per past time intervals of Chennupati as both are analogous art which teach solutions to recruiting and staffing for one or more positions as taught in O’Malley ¶322-336 and further calculates, for each future time interval of a set of future time intervals, a workforce requirement based on the past workloads as taught in Chennupati ¶5.

(B)	As per Claim 17:  
	Although O’Malley teaches systems, methods and articles of manufacture which define and/or locate a resource, created either by predefining the criteria required for or by the resource, and/or allowing other elements to judge the resource it doesn’t expressly disclose recalculating a matter input value based on percentage of time available over a period of time, however Chennupati teaches: 
	wherein recalculating the at least one matter input value includes recalculating a percentage of time needed for the matter over a specified period; (Chennupati ¶26-27 thus, requirement for agents (e.g., the number of workers required) at a future time interval may be estimated based on the actual number of agents that were required to work in the one or more past time interval that is equivalent or analogous to the future time interval. Scheduler module 230 may obtain the availability or preference of a group of agents to work at future time intervals. For example, each agent may enter his or her availability or preferences to an agent module 210. Scheduler module 230 may obtain or receive the availability or preference of a group of agents to work at future time intervals from agent modules 210 of a group of agents. Scheduler module 230 may automatically or semi automatically schedule agents, or assign agents to time slots, based on their preferences and the requirements of the organization, as well as on other data. In some embodiments, when agents modify their availability, notifications may be sent to a supervisor that may activate automatic schedule generation based on the preferences of the agents. In some embodiments, automatic schedule generation may be automatically activated by scheduler module 230, e.g., when all agents in a defined group of workers have provided their availability).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified O’Malley’s H.I.R.E.S. so a user can create, modify and/or review All Campaigns (103) depicted with a delineation 650 and  have each agent may enter his or her availability or preferences to an agent module 210 of Chennupati as both are analogous art which teach solutions to recruiting and staffing for one or more positions as taught in O’Malley ¶322-336 and send notifications to a supervisor that may activate automatic schedule generation based on the preferences of the agents, when agents modify their availability as taught in Chennupati ¶26-27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        07/28/2022                                                                         
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623